DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 and May 24, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 3, the term "and/or" is a relative term which renders the claim indefinite. For example, A and/or B. It means embodiment A, or embodiment B, or embodiment A and B. It is clear that there are 3 embodiments in the claim. So, the use of such term is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoemake et al. (US 2013/0201653).
As per claim 1, Shoemake et al. disclose an electronic device in a form of a handheld computing device (100, figure 1) with an auxiliary lighting function, comprising:
a first body having a first surface, wherein the first surface comprises a screen area in in a form of a front side (110) and a border area, and the border area surrounds the screen area (paragraph 0046);
a display screen (130) disposed in the screen area of the first body (paragraphs 0046-0048); and
a light-emitting module in a form of an illumination device (1, figure 1) disposed in the border area of the first body, wherein the light-emitting module provides an illumination light (10) in at least one first area of the border area, and provides an indicating light in at least one second area of the border area (paragraph 0053).
As per claim 2, Shoemake et al. disclose the light-emitting module (figure 1) comprises:
a screen border disposed in the border area of the first body to surround the display screen, wherein the screen border is a light guide material; and
a light-emitting unit disposed on an inner side of the border area of the first body and configured to emit the illumination light and the indicating light via the screen border.
As per claim 7, Shoemake et al. disclose the illumination light is a white light, and the indicating light is a non-white color light (see abstract and paragraphs 0049 and 0068-0069).
As per claim 15, the method claim 15 is essentially the same in scope as system claims 1-2 above and are rejected similarly.
  

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gantz et al. (US 2014/0055978) disclose an electronic device cases having lighting, wherein the case for a portable electronic device includes a rim portion defining an opening for a display of the portable electronic device and one or more light sources adjacent to the rim portion and power module having a battery being configured to provide power to a portable electronic device; and
Sanchez (US 9,426,346) discloses a vanity lights configured to produce vanity lighting that lights up a user of a display, wherein the lighting scheme produced by the vanity lights is responsive to user selections made using the computing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
September 27, 2022